              Case 3:19-cv-00470-EMC Document 49 Filed 03/13/20 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Plaintiff / Attorney

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11
     MARK L. JAVITCH                                          Case No.: 3:19-cv-00470-EMC
12
                          Plaintiff,
                                                              STIPULATION OF DISMISSAL WITH
13   v.                                                       PREJUDICE
14   LIFESTYLE DESIGN INTERNATIONAL,
     LLC, a Wyoming limited liability company,
15   2:20 MARKETING GROUP LLC, a
16   Nevada limited liability company, AMBER
     LUTUI, an individual
17                       Defendants.
18
            Now Comes Plaintiff MARK L. JAVITCH, and Defendants LIFESTYLE DESIGN
19
20   INTERNATIONAL LLC, 2:20 MARKETING GROUP, LLC and AMBER LUTUI, who, pursuant to

21   Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims with prejudice, with each

22   side bearing its own costs and attorney’s fees.
23
24
     Dated: March 13, 2020
25
26
27
                                                          1
28                                                                                             3:19-cv-00470-EMC
     Case 3:19-cv-00470-EMC Document 49 Filed 03/13/20 Page 2 of 3




 1                                    Respectfully submitted,
 2
 3                                    Mark L. Javitch (CA SBN 323729)
                                      Javitch Law Office
 4                                    480 S. Ellsworth Ave.
                                      San Mateo, CA 94401
 5                                    Telephone: 650-781-8000
 6                                    Facsimile: 650-648-0705
                                      mark@javitchlawoffice.com
 7                                    Attorney / Plaintiff

 8
                                      /s/ David J. Kaminski
 9                                    David J. Kaminski
10                                    Carlson & Messer LLP
                                      5901 W. Century Blvd. #1200
11                                    Los Angeles, CA 90045
                                      (310) 242-2200
12                                    (310) 242-2222
                                      kaminskd@cmtlaw.com
13                                    Attorney for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                      2
28                                                                  3:19-cv-00470-EMC
              Case 3:19-cv-00470-EMC Document 49 Filed 03/13/20 Page 3 of 3




 1
 2
                                         Local Rule 5-1(i)(3) Attestation
 3
 4
            Although this stipulation representing more than one electronic signature is being filed under the
 5   ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff, Local Rule 5-1(i)(3) permits
 6   the filer to attest that concurrence in the filing of the document has been obtained from each of the other
 7   signatories, which shall serve in lieu of their signatures on the document.

 8
            Therefore, in accordance with LR 5-1(i)(3), I hereby attest that I have received permission from
 9
     each signatory shown in this document to use their e-signature for the purposes of filing this document.
10
11          DATED: March 13, 2020
12
13          By: /s/ Mark L. Javitch

14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          3
28                                                                                             3:19-cv-00470-EMC
